Case 8:20-cv-00039-JDE Document 20 Filed 11/23/20 Page 1 of 1 Page ID #:1914




  1                                                              JS-6
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10                             SOUTHERN DIVISION
 11   KRISTINE FARRINGTON,         ) Case No.: 8:20-cv-00039-JDE
 12                                )
                   Plaintiff,      )
 13         vs.                    ) JUDGMENT OF REMAND
 14                                )
      ANDREW SAUL, Commissioner of )
 15
      Social Security,             )
 16                                )
 17
                   Defendant.      )

 18
            The Court having approved the parties’ Stipulation to Voluntary
 19
      Remand (Dkt. 18, “Stipulation to Remand”) and entered an Order of Remand,
 20
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
 21
      above-captioned action is remanded to the Commissioner of Social Security
 22
      for further proceedings consistent with the Stipulation to Remand.
 23
 24
 25   DATED: November 23, 2020
                                          JOHN D. EARLY
 26
                                          United States Magistrate Judge
 27
 28
